Citation Nr: 0629135	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date for a 100 percent schedular 
rating for service connected psychiatric disability prior to 
March 29, 1994.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 5, 1982, to 
September 16, 1982. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).

The Board, in a March 2001 decision, denied the veteran's 
claim for an earlier effective date.

The appellant appealed to the Court.  In October 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
March 2001 Board decision and remanded the case to the Board 
for proceedings consistent with the Joint Motion for Remand.

In May 2002, the veteran's representative submitted 
additional written arguments to the Board.  In June 2002, the 
Board remanded the case for issuance of a statement of the 
case (SOC) addressing the veteran's contentions.  In October 
2002, the RO issued the SOC.

In a January 2003 decision, the Board again denied the 
veteran's claim for an earlier effective date.  The appellant 
appealed the Board's decision.  In December 2003, the Court 
issued an Order which vacated the January 2003 Board decision 
and remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand.

In June 2004, the Board remanded the case for issuance of a 
VCAA letter.  

In a June 2005 decision, the Board again denied the veteran's 
claim for an earlier effective date.  The appellant appealed 
the Board's decision.  In June 2006, the Court issued an 
Order which vacated the June 2005 Board decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that VA had not fulfilled its duty to 
assist the veteran in attempting to obtain the veteran's 
Social Security Administration (SSA) records, and that such 
records were necessary for proper adjudication of the 
veteran's claim for an earlier effective date.  The record 
indicates that the veteran was apparently found disabled by 
SSA in 1985.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder the complete Social 
Security Administration (SSA) file of the 
veteran, to specifically include all 
records before the SSA administrative law 
judge (ALJ), as well as any disability 
decision (or decisions) pertaining to the 
veteran's disability.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to an effective 
date prior to March 29, 1994, for the 
award of a 100 percent schedular rating 
for service connected psychiatric 
disability.  The RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



